Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/16/2021.  Claims 1, 4, 10, 12-13 and 19-20 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi (US 2016/0259814 A1).
Mizoguchi discloses:
1: A method, performed by a processing system including a processor and memory of a first vehicle, of providing detailed map data, the method comprising:
(see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 "measuring position of vehicle");
obtaining first detailed map data corresponding to the first path based on the first traveling data about the first path (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 "computing map data based on recognition of environment and traveling state of vehicle");
collecting second traveling data about the first path using the at least one first sensor while the first vehicle is traveling the first path at a second time point different from the first time point (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 55 "any data in map database, either data updated and/or newly entered");
determining a reliability of the first detailed map data based the second traveling data and the first detailed map data (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-56"comparing map data and determining error value, and determining reliability of data"); and
providing the first detailed map data to at least one external device based on the reliability being equal to or greater than a threshold value (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63"updating map database, updating buffer data and adding data to map database").
2: wherein the first path includes a path along which the first vehicle has repeatedly traveled a threshold number of times or more (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63).  
3: wherein the first detailed map data includes 15information about the at least one first sensor used to collect the first traveling data (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi in view of KR20170082165A (hereinafter 165).
As per claim 4, Mizoguchi discloses the invention as detailed above. 
However, Mizoguchi does not appear to explicitly disclose wherein determining a reliability of the first detailed map data is determined based on a similarity between the second traveling data and third traveling data, the third traveling data being predicted by the first detailed map data.  
Nevertheless 165, who is in the same field of endeavor, discloses wherein determining a reliability of the first detailed map data is determined based on a similarity between the second traveling data and third traveling data, the third traveling data being predicted by the first detailed map data (see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine 165’s autonomous traveling service system with those of Mizoguchi’s map data processing device in order to form a more user friendly, reliable and accurate mapping system (i.e., by collecting and providing accurate map data to vehicles). 
Motivation for combining Mizoguchi and 165 not only comes from knowledge well known in the art but also from 165 (see pgs. 4-7).
Both Mizoguchi and 165 both disclose claim 5: wherein the providing of the first detailed map data to the at least one external device comprises, based on the reliability being less than the 30threshold (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 6: wherein the providing of the first detailed map data to the at least one external device comprises: broadcasting information about the first detailed map data; receiving a request for the first detailed map data from at least one second 5vehicle traveling within a certain distance of the first vehicle; and transmitting the first detailed map data to the at least one second vehicle (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 7: wherein the transmitting of the first detailed map data to the at least one second vehicle comprises:  10requesting, from the at least one second vehicle, information about at least one second sensor mounted on the at least one second vehicle; receiving the information about the at least one second sensor from the at least one second vehicle; and processing the first detailed map data based on the information about the at 15least one second sensor; and providing the processed first detailed map data to the at least one second vehicle (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).

Both Ferguson and 165 both disclose claim 8: wherein the providing of the first detailed map data 20to the at least one external device comprises: receiving a request for detailed map data corresponding to a second path from at least one second vehicle via short-range communication; comparing the second path with the first path; and providing the first detailed map data corresponding to the first path to the at 25least one second vehicle based on the second path being included in the first path (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 9: wherein the providing of the first detailed map data to the at least one external device comprises: transmitting a request to approve uploading of the first detailed map data to an 30external server; and 59providing the first detailed map data to the external server based on uploading of the first detailed map data being approved by the external server (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 10: A first vehicle comprising:  a communication interface comprising communication circuitry configured to communicate with at least one external device, at least one first sensor configured to collect traveling data while the first vehicle is traveling; and at least one processor configured to: receive first traveling data, from the at least one first sensor, about a first path traveled at a first time point by the first vehicle; obtain first detailed map data corresponding to the first path, receive second traveling data, from the at least one first sensor, about the first path traveled at a second time point by the first vehicle, wherein the second time point different from the first time point;-5-BAIK et al.Atty Docket No.: JAR-2834-0358 determine a reliability of the first detailed map data based the second traveling data and the first detailed map data; and control the communication interface to 10provide the first detailed map data to at least one external device based on the reliability being equal to or greater than a threshold value (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 11: wherein the first path includes a path along which the first vehicle has repeatedly traveled a threshold number of times or more (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 12: wherein the first detailed map data includes information about at least one first sensor used to collect the first traveling data (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 13: wherein the reliability of the first detailed map data is determined based on a similarity between the second traveling data and third traveling data, the third traveling data being predicted by the first detailed map data (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 14: wherein the at least one processor is 30configured to update the first detailed map data based on the second traveling data based on the reliability being less than the threshold value (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 15: wherein the at least one processor is further configured to: control the communication interface to broadcast information about the first 5detailed map data; receive a request for the first detailed map data from at least one second vehicle traveling within a certain distance of the first vehicle; and transmit the first detailed map data to the at least one second vehicle (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 16: wherein the at least one processor is further configured to: request, from the at least one second vehicle, information about at least one second sensor mounted on the at least one second vehicle; receive the information about the at least one second sensor from the at least 15one second vehicle; process the first detailed map data based on the information about the at least one second sensor; and provide the processed first detailed map data to the at least one second vehicle (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 17: wherein the at least one processor is further configured to: receive a request for detailed map data corresponding to a second path from at least one second vehicle via short-range communication; compare the second path with the first path; and 25provide the first detailed map data corresponding to the first path to the at least one second vehicle based on the second path being included in the first path (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 18: wherein the at least one processor is configured to control the communication interface to transmit, to an external server, a 30request to approve uploading of the first detailed map data, and to transmit the first 61detailed map data to the external server based on the uploading of the first detailed map data being approved (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 19: A computer program product including a non-transitory computer-readable 5recording medium having recorded thereon a computer program, which, when executed by a computer, causes the computer to: collect first traveling data about a first path using at least one first sensor of a first vehicle while the first vehicle is traveling the first path at a first time point, obtain first detailed map data corresponding to the first path based on the first traveling data about the first path, collect second traveling data about the first path using the at least one first sensor while the first vehicle is traveling the first path at a second time point different from the first time point, determine a reliability of the first detailed map data based the second traveling data and the first detailed map data, and provide the first detailed map data to at least one external device based on the reliability being equal to or greater than a threshold value (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 20: A server comprising: a communication interface comprising communication circuitry configured to 10receive, from a first vehicle, a request to approve based on a reliability of the first detailed map data being equal to or greater than a threshold value; and a memory storing the first detailed map data based on the uploading of the first detailed map data being approved (see Mizoguchi at least fig. 1-4 and in particular fig. 1 & 4 and Abstract & ¶8-9 & 54-63 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Mizoguchi and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663